DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “the longitudinal direction” should read “a longitudinal direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi KR 2006-0031532 (machine translation attached).
Regarding claim 1, Choi discloses:
An oil separating apparatus comprising (see Figs. 1 and 4): 
a cylinder 65 configured to receive flow of a mixed fluid of a refrigerant and an oil compressed in a compression unit 20, the cylinder 65 comprising: 
a plurality of protrusions 65a provided on an inner surface of the cylinder 65, the protrusions 65a configured to separate the mixed fluid into the refrigerant and the oil (“a 
an exhaust port 64 configured to discharge the separated refrigerant; and 
an oil discharge port 67 configured to discharge the separated oil. 

Regarding claims 2-3, Choi discloses:
wherein the plurality of protrusions 65a are spaced apart from each other by an interval in an inner circumferential direction of the cylinder 65. 
wherein the interval is larger than a width of the protrusion (see Fig. 4). 

Regarding claims 4-5, Choi discloses:
wherein the cylinder 65 is elongated in a longitudinal direction, and the plurality of protrusions 65a are spaced apart from each other by a distance in the longitudinal direction of the cylinder. 
wherein the distance is larger than a length of the protrusion (see Fig. 1). 

Regarding claim 8, Choi discloses:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennami et al. US 2002/0134101 in view of Choi KR 2006-0031532.
Regarding claim 1, Gennami discloses:
An oil separating apparatus 80 comprising (see Fig. 1): 
a cylinder 81 configured to receive flow of a mixed fluid of a refrigerant and an oil compressed in a compression unit 21, the cylinder 81 comprising: 
an exhaust port 86 configured to discharge the separated refrigerant; and 
an oil discharge port 83 configured to discharge the separated oil. 

Gennami is silent regarding:
a plurality of protrusions provided on an inner surface of the cylinder, the protrusions configured to separate the mixed fluid into the refrigerant and the oil.
Choi teaches:
a plurality of protrusions 65a provided on an inner surface of the cylinder 65, the protrusions 65a configured to separate the mixed fluid into the refrigerant and the oil (“a 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Gennami with that of Choi for the advantage of increasing the contact area with the discharged refrigerant so that the oil contained in the refrigerant is brought into increased contact with and collides with the wall surface of the oil separation chamber for enhanced oil separation (see Choi citation above)

Regarding claim 10, Gennami discloses:
An electric compressor comprising (see Fig. 1): 
a motor 49 including a stator 46 and a rotated rotor 48 spaced apart by a distance inside the stator 46; 
a compression unit 21 including an orbiting scroll 20 rotatably connected to the motor 49 (via drive shaft 8) and a fixed scroll 2 positioned adjacent to the orbiting scroll 20, the compression unit 21 configured to compress a refrigerant by a relative rotation of the orbiting scroll 20; and 

wherein the oil separating apparatus 80 comprises: 
a cylinder 81 configured to receive flow of the compressed refrigerant from the compressed unit 21.

Gennami is silent regarding:
the cylinder including a plurality of protrusions provided on an inner surface of the cylinder, the protrusions being configured to separate the oil from the compressed refrigerant.
Choi teaches:
the cylinder 65 including a plurality of protrusions 65a provided on an inner surface of the cylinder 65, the protrusions 65a being configured to separate the oil from the compressed refrigerant (“a protrusion 65a may be further formed on the inner wall surface of the oil separation chamber 65 to further increase the contact area with the discharged refrigerant… The refrigerant discharged to the oil separation chamber 65 of the refrigerant discharge port 64 flows while turning the oil separation chamber 65. In this process, the oil contained in the refrigerant is brought into contact with and collides with the wall surface of the oil separation chamber 65. Separated, and the oil separated from the refrigerant flows downward along the wall and flows downward through the oil passage 67 into the oil storage chamber 68 to be stored” translation pages 4 and 5).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Gennami with that of Choi for the advantage of 

Regarding claim 11, the combination of Gennami and Choi teaches:
wherein the cylinder 81 comprises (see Gennami Fig. 1): 
an oil discharge port 83 positioned at a lower side of the cylinder 81 and configured to discharge the separated oil; and 
an exhaust port 86 positioned at an upper side of the cylinder 81 and configured to discharge a refrigerant separated from the compressed refrigerant. 

Regarding claims 2-3 and 12-13, the combination of Gennami and Choi teaches:
wherein the plurality of protrusions 65a are spaced apart from each other by an interval in an inner circumferential direction of the cylinder 65. 
wherein the interval is larger than a width of the protrusion (see Choi Fig. 4). 

Regarding claims 4-5 and 14-15, the combination of Gennami and Choi teaches:
wherein the cylinder 65 is elongated in a longitudinal direction, and the plurality of protrusions 65a are spaced apart from each other by a distance in the longitudinal direction of the cylinder. 
wherein the distance is larger than a length of the protrusion (see Choi Fig. 1). 

Regarding claims 6 and 16, the combination of Gennami and Choi teaches:


Regarding claim 8, the combination of Gennami and Choi teaches:
wherein the cylinder has a cylindrical shape elongated in the longitudinal direction of the cylinder (Gennami Fig. 1, cylinder 81; Choi Fig. 1, cylinder 65). 

Regarding claim 18, the combination of Gennami and Choi as set forth above is silent regarding:
wherein the oil separating apparatus and the compression unit communicate with each other via a mixed fluid inlet positioned on an outer circumference and an inner circumference of the cylinder and eccentric from a center of the cylinder at an interval.
However, Choi further teaches:
wherein the oil separating apparatus 65 and the compression unit 20 communicate with each other via a mixed fluid inlet 66 positioned on an outer circumference and an inner circumference of the cylinder 65 and eccentric from a center of the cylinder 65 at an interval (see Choi Fig. 4 and translation page 4: “Here, the discharge passage 66 allows the discharge refrigerant to pass while turning when passing through the oil separation chamber 65 so that more contact with the inner wall surface of the oil separation chamber 65 is possible in the axial direction and the plane direction. Each is formed to be inclined at a certain angle. Accordingly, the refrigerant passes while turning the oil separation chamber 65 to maximize the oil separation effect of the refrigerant. Meanwhile, the discharge passage 66 may be formed to be eccentric 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Gennami and Choi as set forth above with the further teachings of Choi to facilitate the turning/swirling movement of the refrigerant through the oil separation chamber so that more contact with the inner wall surface thereof is possible in order to maximize the oil separation effect (see Choi translation p. 4 cited above).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennami et al. US 2002/0134101 in view of Choi KR 2006-0031532 as applied to claims 6 and 16 above, and further in view of Cosby, II et al. US 2015/0276287.
Regarding claims 7 and 17, the combination of Gennami and Choi is silent regarding:
wherein the vortex finder includes a mesh at a lower end portion of the vortex finder to separate a residual oil existing in the separated refrigerant.
Cosby teaches (see Fig. 7):
wherein the vortex finder 704 includes a mesh 710 at a lower end portion 704a of the vortex finder to separate a residual oil existing in the separated refrigerant (“The oil barrier device 710 can prevent oil from exiting the separator 700 via an outlet 708 to a condenser (not shown) and allow the refrigerant vapor to penetrate and exit the separator 700 via the outlet 708 to the condenser (not shown). In some embodiments, the oil barrier device 710 can be in other suitable forms such as, for example, a mesh, a filter, etc.” [0088]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Gennami and Choi with that of Cosby to prevent .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennami et al. US 2002/0134101 in view of Choi KR 2006-0031532 as applied to claim 1 above, and further in view of Osumimoto et al. US 6,506,039.
Regarding claim 9, the combination of Gennami and Choi is silent regarding:
wherein the cylinder is inclined downward so that a sectional area of the cylinder becomes narrower toward a lower side of the cylinder. 
Osumimoto teaches:
wherein the cylinder 4 is inclined downward so that a sectional area of the cylinder becomes narrower toward a lower side of the cylinder (see Figs. 4A and 5A, “The oil subjected to the centrifugal separation caused by the whirling flow flows downward on the wall surface of the cylinder while flowing in the circumferential direction. According to this example, when oil droplets and/or oil film stick onto the inside wall, the flowing-down velocity of the oil droplets and/or oil film increases until they reach the communication passage 20, so that the oil can be recovered into the oil reservoir 19 efficiently” col. 5, l. 50-65). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Gennami and Choi as taught by Osumimoto for the advantage of increasing the flowing-down velocity of the separated oil droplets/film so that the oil can be recovered into the oil reservoir efficiently (Osumimoto col. 5, l. 50-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2007-187074 discloses a scroll compressor including an oil separator comprising a cylinder with longitudinal vertical grooves 16c on an inner surface thereof, and further teaches at paragraph [0014] that a large number of discrete protrusions may be provided instead of the vertical grooves. 
DE 918043 discloses a separator comprising a cylinder with a plurality of baffle plates h (protrusions) on an inner surface thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        04/29/2021